Name: Commission Regulation (EEC) No 3756/90 of 20 December 1990 concerning the stopping of fishing for common sole by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/46 Official Journal of the European Communities 22. 12. 90 COMMISSION REGULATION (EEC) No 3756/90 of 20' December 1990 concerning the stopping of fishing for common sole by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1887/90 (4), provides for common sole quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES divisions II and IV by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1990 ; whereas the United Kingdom has prohibited fishing for this stock as from 8 December 1990 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : 1 Article 1 Catches of common sole in the waters of ICES divisions II and IV by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1990. Fishing for common sole in the waters of ICES divisions II and IV by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohi ­ bited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . (J) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 389, 30 . 12. 1989, p. 1 . H OJ No L 172, 5. 7. 1990, p. 1 .